DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 21 has been added.
	Claims 1-21 are pending and will be examined on the merits. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Goehring on 04/20/2022.




The application has been amended as follows:
Amend Claim 1:
An antibody, functional fragment, [[and]] or derivative thereof, which binds specifically to the O-acetylated GD2 (OAcGD2) ganglioside, said antibody, functional fragment or derivative thereof comprising:
a) a humanized light chain variable region (VL) polypeptide having the amino acid sequence SEQ ID NO: 112; and
b) a humanized heavy chain variable region (VH) having the amino acid sequence SEQ ID NO: 76.

Amend Claim 11:

A pharmaceutical composition comprising at least one antibody according to claim 1, and a pharmaceutically acceptable carrier.

Amend Claim 14:

The pharmaceutical composition of claim [[11]] 12, wherein said cancer expressing the OAcGD2 ganglioside is selected in the group comprising neuroblastoma, glioma, retinoblastoma, Ewing’s family of tumors, sarcoma, small cell lung cancer, breast cancer, melanoma, metastatic renal carcinoma. head and neck cancer and hematological cancer.

Amend Claim 15:

A method for diagnosing a cancer expressingan OAcGD2 ganglioside expression level in said biological sample, wherein a detectable OAcGD2 ganglioside expression level is indicative of such a cancer.

Amend Claim 16:

A kit for diagnosing a cancer expressing the OAcGD2 ganglioside in a subject, which comprises at least one antibody, functional fragment or derivative thereof as defined in claim 1. 

Amend Claim 21:

(Cancelled)

Add Claim 22:

A method for treating a cancer expressing OAcGD2 in a subject in need thereof comprising administering to said subject an effective amount of at least one antibody, functional fragment or derivative thereof according to claim 1. 


Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant demonstrated that the Specification highlights a series of point mutation studies that were used to ascertain core structures for the VH and VL required to maintain binding to OAcGD2 (Specification, Table 1 (pp. 22); Table 2 (pp. 24-25); Table 3, (pp. 26-27); Table 4 (pp. 28-31); and Table 5 (pp. 32-33)).  These core structures are represented in SEQ ID NO: 112 and SEQ ID NO: 76 for VL and VH, respectively.  This overcomes the written description rejection.
The last remaining rejection is a provisional nonstatutory double patenting rejection in view of copending application 16/466,769 is withdrawn.  The ‘769 application was filed after the instant application.  MPEP § 804(I)(B)(1)(b) states that if a provisional nonstatutory double patenting rejection is the last rejection left on an application and the instant application was filed before the reference application, to allow the instant application to issue as a patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643           

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643